Case 2:17-cv-00220-MLH-KS Document 183-2 Filed 11/12/19 Page 1 of 2 Page ID #:7911



    1    Heidi L. Keefe (SBN 178960)
         hkeefe@cooley.com
    2    Mark R. Weinstein (SBN 193043)
         mweinstein@cooley.com
    3    Reuben H. Chen (SBN 228725)
         rchen@cooley.com
    4    COOLEY LLP
         3175 Hanover Street
    5    Palo Alto, California 94304
         Telephone: (650) 843-5000
    6    Facsimile: (650) 849-7400
    7    Michael Attanasio (SBN 151529)
         mattanasio@cooley.com
    8    COOLEY LLP
         4401 Eastgate Mall
    9    San Diego, CA 92121
         Telephone: (858) 550-6000
   10    Facsimile: (858) 550-6420
   11    ATTORNEYS FOR DEFENDANT
         SNAP INC.
   12
   13
                           UNITED STATES DISTRICT COURT
   14
                         CENTRAL DISTRICT OF CALIFORNIA
   15
                                    WESTERN DIVISION
   16
   17     VAPORSTREAM, INC.,                   Case No. 2:17-CV-00220-MLH
                                               (KSx)
   18                  Plaintiff,
   19                                          [PROPOSED] ORDER GRANTING
               v.                              SNAP’S MOTION FOR
   20                                          RECONSIDERATION OF
                                               DEFENDANTS’ MOTION FOR
   21     SNAP INC. d/b/a SNAPCHAT,            SUMMARY JUDGMENT OF
          INC.,                                INVALIDITY UNDER 35 U.S.C. §
   22                                          101
                       Defendant.
   23
   24
   25
   26
   27
   28
Case 2:17-cv-00220-MLH-KS Document 183-2 Filed 11/12/19 Page 2 of 2 Page ID #:7912



    1         The Court, having been fully advised and considered Defendants’ Motion for
    2   Reconsideration of its Motion for Summary Judgment of Invalidity under 35 U.S.C.
    3   § 101 (“Motion”), hereby GRANTS the Motion. The Complaint (ECF No. 1) is
    4   hereby dismissed with prejudice.
    5
    6   IT IS SO ORDERED.
    7
    8   This___ day of ______________, 2019
    9
   10                                              ______________________________
                                                   HON. MARILYN L. HUFF
   11                                              United States District Court Judge
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               1
